On Application for Reinstatement.
This cause came on for further consideration upon the filing of an application for reinstatement by respondent, Gregory G. Spitz, Attorney Registration No. 0000794.
*1207The court coining now to consider its order of December 11, 1991, suspending respondent, Gregory G. Spitz, from the practice of law in Ohio for a period of six months pursuant to Gov.Bar R. V(7)(c), now Section (6)(B), finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10) (formerly Section 24).
Therefore, IT IS ORDERED by the court that Gregory G. Spitz be, and hereby is, reinstated to the practice of law in the state of Ohio.
IT IS FURTHER ORDERED that respondent comply with the registration requirements of Gov.Bar R. VI.
For earlier case, see Cincinnati Bar Assn. v. Spitz (1991), 62 Ohio St.3d 178, 580 N.E.2d 1071.
Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.